Exhibit 10.4

 

Execution Copy

 

LIMITED CONSENT AND SECOND AMENDMENT TO TERM LOAN AGREEMENT

 

This LIMITED CONSENT AND SECOND AMENDMENT TO TERM LOAN AGREEMENT (this
“Amendment”), is entered into as of January 30, 2015, by and among Lighting
Science Group Corporation, a Delaware Corporation (the “Borrower”), the Lenders
(as defined below) signatory hereto, and Medley Capital Corporation, a Delaware
corporation (“Medley”), as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders from time to time party thereto (“Lenders”)
and the Agent are parties to that certain Term Loan Agreement dated as of
February 19, 2014, as amended by the First Amendment to Term Loan Agreement
dated as of April 25, 2014, (as amended hereby and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

 

WHEREAS, the Borrower has informed the Agent and Lenders that it intends to
issue 11,525 units of its Series J Convertible Preferred Stock for net cash
proceeds of $11,525,000 (the “Specified Equity Issuance”), which is prohibited
by Section 6.12 of the Loan Agreement because such Equity Interests constitute
Disqualified Equity Interests under the Loan Agreement;

 

WHEREAS, the Borrower has requested that (w) it be permitted to make the
Specified Equity Issuance and to retain the net cash proceeds thereof (the
“Specified Net Cash Proceeds”) for working capital and for other general
corporate purposes that are not prohibited by the Loan Agreement, (x) the full
amount of the Specified Net Cash Proceeds (equal to $11,525,000) be added to
EBITDA for the purpose of determining compliance with Section 7.6 (Minimum Fixed
Charge Coverage Ratio) for the six month period ending on March 31, 2015, nine
month period ending on June 30, 2015, and the twelve month periods ending on
each of September 30, 2015 and December 31, 2015 (collectively, the “Specified
Covenant Periods”), (y) up to thirty five percent (35.0%) of the Specified Net
Cash Proceeds (equal to $4,033,750) be added to EBITDA for the purpose of
determining compliance with Section 7.1 (Minimum EBITDA) for the Specified
Covenant Periods and (z) the Minimum EBITDA levels set forth in Section 7.1 be
amended with respect to each of the Specified Covenant Periods;

 

WHEREAS, the Borrower is, together with several of its affiliates, equity owners
and other Persons, a defendant in securities litigation brought by Geveran
Investments Limited (the “Geveran Litigation”), and on August 28, 2014, an Order
Granting Plaintiff’s Motion for Partial Summary Judgment Under its First Cause
of Action for Violation of the Florida Securities and Investment Protection Act
(the “August 28 Order”) was granted by the Circuit Court of the Ninth Judicial
Circuit in and for Orange County, Florida;

 

WHEREAS, as of the date hereof, the August 28 Order has not been entered, but is
expected to be entered during the month of April 2015 (such entry, if and when
it occurs, the “Order Entry”), and within thirty (30) days of the Order Entry,
an affiliate of Sponsor intends to post and secure a supersedeas bond (the
“Appeal Bond”) and the Borrower and other co-defendants intend to file an appeal
with respect to the August 28 Order; and

 

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Borrower has requested that the Agent and the Lenders amend the
Loan Agreement on the terms set forth herein, and the Agent and the Lenders have
agreed to such amendment subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Loan Agreement.

 

2.     Limited Consent. Upon satisfaction of the conditions to effectiveness set
forth in Section 6 below and notwithstanding Section 6.12 of the Loan Agreement,
Agent and the Lenders hereby consent to the Borrower making the Specified Equity
Issuance pursuant to the documentation attached hereto as Exhibit B and
retaining the Specified Net Cash Proceeds for working capital and for other
general corporate purposes that are not prohibited by the Loan Agreement.
Notwithstanding anything herein or in the Loan Documents or the Intercreditor
Agreement to the contrary, Agent and Lenders agree and acknowledge that the
Specified Net Cash Proceeds shall be first applied to the obligations arising
under the Revolving Loan Agreement (but not in permanent reduction of the
maximum revolving amount under the Revolving Loan Documents). The Revolving
Agent shall be entitled to rely on the consent provided herein and the foregoing
agreement and acknowledgment by Agent and the Lenders. The foregoing is a
limited consent, and shall not, except as otherwise expressly provided in this
Agreement, constitute (a) a modification or alteration of the terms, conditions
or covenants of the Loan Agreement or any other Loan Document or (b) a waiver,
release, or limitation upon the exercise by Agent or any Lender of any of its
rights, legal or equitable, thereunder.

 

3.     Amendments to Loan Agreement. Upon satisfaction of the conditions to
effectiveness set forth in Section 6 below, the Loan Agreement is hereby amended
as follows:

 

(a)     Article 5 of the Loan Agreement is hereby amended by adding the
following provision as Section 5.2:

 

 

“5.2     Notices. The Borrower shall promptly notify the Agent and each Lender
of each of the following (and in no event later than five (5) Business Days
after the occurrence thereof):

 

(a)     the occurrence or existence of any Event of Default, or to the best of
Borrower’s knowledge, Default;

 

(b)     (i) any dispute, litigation, investigation, proceeding or suspension
which may exist at any time, or the commencement of, or any material development
in, any litigation or proceeding by or before any Governmental Authority against
any Loan Party or any Subsidiary of any Loan Party (A) that would, if adversely
determined, either individually or in the aggregate, be expected to result in a
liability in excess of $250,000, or (B) with respect to any Loan Document, or
(ii) any material update with respect to the Geveran Litigation;

 

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     any Material Adverse Effect subsequent to the date of the most recent
financial statements delivered to the Agent pursuant to this Agreement; and

 

(d)     any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary of any Loan Party.

 

Each notice pursuant to this Section 5.2 shall be accompanied by a statement by
an Authorized Person of the Borrower, setting forth details of the occurrence
referred to therein, and if applicable, stating what action the Borrower
proposes to take with respect thereto and at what time. To the extent
applicable, each notice under Section 5.2 shall describe with reasonable
particularity any and all clauses or provisions of this Agreement or other Loan
Document that have been breached or violated.”

 

(b)     Article 5 of the Loan Agreement is hereby amended by adding the
following provision as Section 5.18: 

 

“5.18     Geveran Litigation. Borrower shall notify the Agent and each Lender
promptly (and in any event within two (2) Business Days) of the Order Entry (as
defined in the Second Amendment). The Borrower shall provide to the Agent and
each Lender, in advance of execution, all documentation to be entered into by
Sponsor, any of Sponsor’s Affiliates, or any Loan Party in respect of the Appeal
Bond (as defined in the Second Amendment), and the Borrower will not enter into
such documentation until it has received the Agent’s written consent, not to be
unreasonably withheld and to be delivered reasonably promptly (or, to be
negotiated with all due promptness, if such initial documentation is not
reasonably acceptable to the Agent). Such documentation shall provide that the
provider of the Appeal Bond shall not be granted a Lien on any Collateral or
have recourse against the Borrower or any Loan Party in respect of the Appeal
Bond that is senior or pari passu to the interests of Agent and each Lender;
provided, that it is understood and agreed that certain Persons who post the
Appeal Bond may have rights of contribution or indemnification from the Borrower
or other Loan Parties and any such rights of contribution or indemnification in
favor of the Sponsor or any of Sponsor’s Affiliates shall be subject to a
subordination agreement substantially in the form set forth in Exhibit C of the
Second Amendment (it being understood and agreed that Agent shall have executed
an acknowledgment, consent or other documentation as may be reasonably agreed
with the Revolving Agent in respect of the Intercreditor Agreement in order to
address the allocation of turnover proceeds under such subordination agreement
to the “ABL Debt” (as defined in the Intercreditor Agreement), to confirm that
the “Collateral” (as defined in the Intercreditor Agreement) includes payments
made with respect to the indebtedness subordinated by such subordination
agreement, and to provide that any such payments, net of any enforcement costs
and expenses, shall be turned over to Agent or Revolving Agent and applied to
the “ABL Debt” (as such term is defined in the Intercreditor Agreement) in
accordance with the Intercreditor Agreement (including, without limitation,
Section 5 thereof), but in any event without any reduction of the “Capped ABL
Line” (as defined in the Intercreditor Agreement) or permanent reduction of the
principal amount of the “ABL Debt” (as defined in the Intercreditor Agreement)).

 

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Section 7.1 of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following: 

 

“7.1     Minimum EBITDA. Commencing with the fiscal quarter ending December 31,
2014, maintain EBITDA, measured for the period specified below ending on the
last day of the applicable fiscal quarter, of not less than the amount set forth
opposite such period below:

 

 

Period

 

Minimum EBITDA

   

For the twelve months ending December 31, 2014

 

-($15,000,000)

   

For the six months ending

March 31, 2015

 

-($7,300,000); provided, that for the six-month period ending on March 31, 2015,
EBITDA, for the purposes of calculating compliance with this Section 7.1 and for
no other purpose, shall be increased by $2,016,875.

   

For the nine months ending

June 30, 2015

 

-($7,600,000); provided, that for the nine-month period ending on June 30, 2015,
EBITDA, for the purposes of calculating compliance with this Section 7.1 and for
no other purpose, shall be increased by $3,025,313.

   

For the twelve months ending

September 30, 2015

 

-($4,800,000); provided, that for the twelve-month period ending on September
30, 2015, EBITDA, for the purposes of calculating compliance with this Section
7.1 and for no other purpose, shall be increased by $4,033,750.

 

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

For the twelve months ending December 31, 2015

 

$5,200,000; provided, that for the twelve-month period ending on December 31,
2015, EBITDA, for the purposes of calculating compliance with this Section 7.1
and for no other purpose, shall be increased by $4,033,750.

   

For the twelve months ending on March 31, 2016 and each fiscal quarter
thereafter

 

75% of EBITDA projected for such fiscal quarter in Borrower’s Projections
delivered in accordance with clause (e) of Schedule 5.1(a) to the extent
reasonably satisfactory to Agent.

 

 

 

(d)     Schedule 1.1 of the Loan Agreement is hereby amended by adding the
definitions of “Second Amendment” and “Second Amendment Effective Date” in the
correct alphabetical order, and revising the definition of “Fixed Charge
Coverage Ratio”, as follows:

 

““Second Amendment” means that certain Second Amendment to Loan Agreement, dated
as of the Second Amendment Effective Date, by and among the Borrower, Agent and
the Lenders party thereto.”

 

““Second Amendment Effective Date” means January 30, 2015.”

 

““Fixed Charge Coverage Ratio” means a ratio of (i) EBITDA, to (ii) for
Revolving Borrowers on a consolidated basis, interest expense (but excluding
interest paid in property other than cash and any other interest expense not
paid in cash during such period), plus payments of principal actually made or
scheduled to be made with respect to indebtedness (other than scheduled but
unpaid payments on indebtedness subordinated to the Obligations and principal
payments on the revolving loans under the Revolving Loan Agreement), plus
payments with respect to capitalized leases, plus payments with respect to
taxes, plus dividends and distributions, plus unfinanced capital expenditures;
provided, that for the purposes of calculating Fixed Charge Coverage Ratio for
each of the six-month period ending on March 31, 2015, the nine-month period
ending on June 30, 2015, the twelve-month period ending on September 30, 2015
and the twelve-month period ending on December 31, 2015, clause (i) of this
definition shall be increased by $11,525,000.”

 

4.     Disclosure Updates. Pursuant to Section 5.10 of the Loan Agreement, (i)
each of Schedule A-2, Schedule 4.1(b), Schedule 4.1(c), Schedule 4.6(b),
Schedule 4.23 and Schedule 4.26 to the Loan Agreement and (ii) Schedule 7 to the
Guaranty and Security Agreement, are hereby amended and replaced by the
applicable Schedules attached hereto as Exhibit A (collectively, the “Specified
Disclosure Updates”).

 

 

 
5

--------------------------------------------------------------------------------

 

 

5.     Limited Waiver. Each of Agent and the Lenders hereby waive any Event of
Default that may have occurred or is deemed to exist pursuant to Sections
8.2(a), 8.2(b) or 8.12 of the Loan Agreement, as a result of: (i) any delay in
providing the Specified Disclosure Updates, in violation of Section 5.10 of the
Loan Agreement, (ii) the change of Borrower’s chief executive office without
prior written consent of Required Lenders, in violation of Section 5.14 of the
Loan Agreement, or (iii) any cross-default deemed to exist under the Revolving
Loan Agreement on or prior to the date hereof which has been waived or otherwise
no longer exists as of the date hereof, and arising out of or the actions or
inactions described in clauses (i) and (ii) of this paragraph, or similar or
equivalent breaches under the Revolving Loan Agreement, including, without
limitation, those certain “Designated Defaults” as defined in, and waived
pursuant to, the Second Amendment to Loan and Security Agreement dated as of the
date hereof, by and among Borrower, Biological Illumination, LLC, and Revolving
Agent.

 

6.     Conditions. The effectiveness of this Amendment is subject to the
following conditions:

 

(a)     the execution and delivery of this Amendment by the Borrower, Agent, and
each of the Lenders;

 

(b)     after giving effect to this Amendment, the representations and
warranties set forth herein shall be true and correct and no Default or Event of
Default shall exist and be continuing;

 

(c)     Borrower shall have delivered to the Agent true, correct and complete
executed copies of all material documentation related to the Specified Equity
Issuance, which is attached hereto as Exhibit B;

 

(d)     Agent shall have entered into an amendment and waiver with the Revolving
Agent in form and substance satisfactory to the Agent, a true, correct and
complete copy of which shall be provided to the Agent promptly upon execution;
and

 

(e)     Borrower shall have paid all fees, costs and expenses of the Agent and
Lenders in connection with this Amendment, including, without limitation,
reasonable fees, costs and expenses of the Agent’s and Lenders’ counsel.

 

7.     Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and each Lender as follows:

 

(a)     Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

 

(b)     Borrower has the power and authority to execute, deliver and perform its
obligations under this Amendment;

 

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     the execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

(d)     this Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against Borrower in accordance with its terms;

 

(e)     after giving effect to this Amendment, no Default or Event of Default
exists or shall exist immediately following the consummation of the changes
contemplated hereby;

 

(f)     all representations and warranties contained in the Loan Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

(g)     by its signature below, Borrower agrees that it shall constitute an
Event of Default if any representation or warranty made herein is untrue or
incorrect in as of the date when made or deemed made.

 

8.     Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Loan Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be
an amendment or modification of any provisions of the Loan Agreement or any
other Loan Document or any right, power or remedy of the Lenders, nor constitute
a waiver of any provision of the Loan Agreement, any other Loan Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder. This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to the
Lenders whether under the Loan Agreement, the other Loan Documents, at law or
otherwise and nothing contained herein shall constitute a course of conduct or
dealing among the parties hereto. All references to the Loan Agreement shall be
deemed to mean the Loan Agreement as modified hereby. This Amendment shall not
constitute a novation or satisfaction and accord of the Loan Agreement or the
other Loan Documents, but shall constitute an amendment thereof. The parties
hereto agree to be bound by the terms and conditions of the Loan Agreement and
the Loan Documents as amended by this Amendment, as though such terms and
conditions were set forth herein. Each reference in the Loan Agreement to “this
Amendment,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended by this Amendment, and
each reference herein or in any other Loan Document to the “Loan Agreement”
shall mean and be a reference to the Loan Agreement as amended and modified by
this Amendment.

 

9.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

 

 
7

--------------------------------------------------------------------------------

 

 

10.     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and
assigns.     

 

11.     Further Assurance. Borrower hereby agrees from time to time, as and when
requested by the Agent or any Lender, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Agent or such
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Amendment, the Loan Agreement, and the Loan
Documents.

 

12.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.

 

13.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

14.     Reaffirmation. Borrower as debtor, grantor, pledgor, or in any other
similar capacity hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party. Borrower hereby consents to this Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. Except as expressly set forth herein, the
execution of this Amendment shall not operate as a waiver of any right, power or
remedy of the Agent or any Lender, constitute a waiver of any provision of any
of the Loan Documents or serve to effect a novation of the Obligations.

 

15.     Acknowledgment of Obligations. The Borrower hereby acknowledges,
confirms and agrees that as of the close of business on January 29, 2015, the
Borrower is indebted to the Lenders in respect of the Term Loans in the
principal amount of $31,089,727.60, with accrued and outstanding cash interest
in the amount of $256,433.26 and accrued and outstanding PIK Interest in the
amount of $50,008.44. The Borrower hereby acknowledges, confirms and agrees that
all such Term Loans, together with interest accrued and accruing thereon, and
all fees, costs, expenses and other charges now or hereafter payable by the
Borrower to the Agent and Lenders, are unconditionally owing by the Borrower to
the Agent and Lenders, as applicable, without offset, defense or counterclaim of
any kind, nature or description whatsoever.

 

 

 
8

--------------------------------------------------------------------------------

 

 

16.     Acknowledgment of Rights; Release of Claims. Borrower hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Lender or the Agent of Borrower’s liabilities, obligations and agreements
on the date hereof; (b) to its knowledge, each Lender and the Agent have fully
performed all undertakings and obligations owed to it as of the date hereof; and
(c) except to the limited extent expressly set forth in this Amendment, each
Lender and the Agent do not waive, diminish or limit any term or condition
contained in the Loan Agreement or any of the other Loan Documents. Borrower
hereby remises, releases, acquits, satisfies and forever discharges the Lenders
and Agent, their agents, employees, officers, directors, predecessors, attorneys
and all others acting or purporting to act on behalf of or at the direction of
the Lenders and Agent (“Releasees”), of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Releasees, for, upon or by reason of any matter, cause or thing whatsoever
through the date hereof. Without limiting the generality of the foregoing,
Borrower waives and affirmatively agrees not to allege or otherwise pursue any
defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs
or other rights they do, shall or may have as of the date hereof, including, but
not limited to, the rights to contest: (a) the right of Agent and each Lender to
exercise its rights and remedies described in this Amendment; (b) any provision
of this Amendment or the Loan Documents; or (c) any conduct of the Lenders or
other Releasees relating to or arising out of the Loan Agreement or the other
Loan Documents on or prior to the date hereof.

 

17.     Tax Treatment. Borrower does not believe that the amendments made
pursuant to this Amendment shall be treated as a “significant modification” of
the Term Loans under Treasury Regulation 1.1001-3.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

BORROWER:

 

LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation

 

By: /s/ Ed Bednarcik     
Name: Ed Bednarcik
Title: Chief Executive Officer

 

 

 


--------------------------------------------------------------------------------

 

 

 

AGENT:

 

MEDLEY CAPITAL CORPORATION,
a Delaware corporation

 

 

By: /s/ Richard Allorto     
Name: Richard Allorto
Title: CFO

 

 

LENDERS:

 

MEDLEY CAPITAL CORPORATION,
a Delaware corporation

 

 

By: /s/ Richard Allorto     
Name: Richard Allorto
Title: CFO

 

 

 

MEDLEY OPPORTUNITY FUND II LP,
a Delaware limited partnership

 

 

By: /s/ Richard Allorto     
Name: Richard Allorto
Title: CFO

 